"Welch, C. J..
"We see no error in this decree to the prejudice of the wife. She might well have been regarded as *284•the sole owner of the property, and the quasi debtor of her husband. As such, she would be bound to bear the whole loss arising from depreciation of the property. The court below seems, however, to have considered the husband’s interest as a kind of resulting trust in the property, making him in equity a tenant in common. This was certainly the most favorable view in behalf of the wife that could have been taken of the case. It results in saddling the loss arising from depreciation pro rata upon both parties. Of this, we think, the wife has no right to complain.

Motion overruled.

White, Rex, Gilmore, and MoIlvainb, JX, concurred.